DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-13 are objected to because of the following informalities:  

Claim 1 line 2, 3 recites “ a low to mid frequency (LF/HF) tuning circuit a Variable LF/HF capacitor coupled in series with an LF/MF inductor the LF/MF tuning circuit...” is objected for inconsistency. Because the LF and MF were not defined previously in the claim. Examiner suggest to amend the claims in order to represent the terms LF, MF, LF/HF and LF/MF properly Hence, Examiner suggest to properly define the LF and MF and correct the typo errors if any. Also, depending claims 2-7 are also objected.

Claim 8 line 2, 3 recites “ a low to mid frequency (LF/HF) tuning circuit a Variable LF/HF capacitor coupled in series with an LF/MF inductor the LF/MF tuning circuit...” is objected for inconsistency. Because the LF and MF were not defined previously in the claim. Examiner suggest to amend the claims in order to represent the terms LF, MF, LF/HF and LF/MF properly Hence, Examiner suggest to properly define the LF and MF and correct the typo errors if any. Also, depending claims 9-13 are also objected.

Appropriate correction is required.

Allowable Subject Matter

Claims 1-13 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:   
Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that an apparatus for tuning radio frequency (RF) power, comprising: a radio frequency (RF) dual source power generator including a low to mid frequency (LF/HF) power generator providing LF/MF power at a low to mid frequency, and a high frequency (HF) power generator providing HF power at a high frequency; a split input RF (SIRF) distribution box configured for receiving the LF/MF power and for receiving the HF power, the SIRF distribution box further configured for combining and distributing at least one of the LF/MF power and the HF power as one or more split RF inputs to corresponding MRCC circuits; and one or more MRCC circuits for one or more processing stations, wherein each MRCC circuit includes an LF/MF tuning circuit coupled in parallel to an HF tuning circuit between ground and a corresponding common node configured to provide a corresponding split RF input, wherein the LF/MF tuning circuit includes a variable LF/MF capacitor coupled in series with an LF/MF inductor, the LF/MF tuning circuit coupled between ground and the corresponding common node, and wherein the HF tuning circuit includes a variable HF capacitor coupled in series with an HF inductor, the HF tuning circuit coupled between ground and the corresponding common node, wherein the corresponding common node is configured to provide a corresponding RF output to a corresponding station after tuning, wherein cross parallel isolation occurs between the LF/MF inductor of the LF/MF tuning circuit and the HF inductor of the HF tuning circuit when adjusting the variable LF/MF capacitor or variable HF capacitor.  Hence, claim 1, and depending claims are allowable subject matter.

Referring to the claim 8 the closest prior art of record fails to teach or reasonably suggest that an assembly for use in a process chamber for depositing a film on a wafer, comprising: a radio frequency (RF) dual source power generator including a low to mid frequency (LF/HF) power generator providing LF/MF power at a low to mid frequency, and a high frequency (HF) power generator providing HF power at a high frequency; a split input RF (SIRF) distribution box configured for receiving the LF/MF power and for receiving the HF power, the SIRF distribution box further configured for combining and distributing at least one of the LF/MF power and the HF power as a first split RF input, a second split RF input, a third split RF input, and a fourth split RF input to corresponding MRCC circuits; a first MRCC circuit for a first processing station; a second MRCC circuit for a second processing station; a third MRCC circuit for a third processing station; and a fourth MRCC circuit for a fourth processing station, wherein each MRCC circuit includes an LF/MF tuning circuit coupled in parallel to an HF tuning circuit between ground and a corresponding common node configured to receive a corresponding split RF input, wherein the LF/MF tuning circuit includes a variable LF/MF capacitor coupled in series with an LF/MF inductor, the LF/MF tuning circuit coupled between ground and the corresponding common node, wherein the HF tuning circuit includes a variable HF capacitor coupled in series with an HF inductor, the HF tuning circuit coupled between ground and the corresponding common node, wherein the corresponding common node is configured to provide a corresponding RF output to a corresponding station after tuning, wherein cross parallel isolation occurs between the LF/MF inductor of the LF/MF tuning circuit and the HF inductor of the HF tuning circuit when adjusting the variable LF/MF capacitor or variable HF capacitor.  Hence, claim 8 and depending claims are allowable subject matter.

Conclusion

Claims 1-13 are allowed.

This application is in condition for allowance except for the following formal matters: 
Claims 1-13 are objected.  Applicant has to make appropriate corrections in order to allow the case.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                    /SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/16/2022